EXHIBIT 10.6

 

 

 

THE KROGER CO.
SUPPLEMENTAL RETIREMENT PLANS
FOR CERTAIN RETIREMENT BENEFIT PLAN PARTICIPANTS

--------------------------------------------------------------------------------

THE KROGER CO.
SUPPLEMENTAL RETIREMENT PLANS
FOR CERTAIN RETIREMENT BENEFIT PLAN PARTICIPANTS

Table of Contents      Page   ARTICLE I - INTRODUCTION   1-1   1.01    
 Supplemental Plans Maintained Under this Document   1-1     (a) The Kroger Co.
Excess Benefit Plan.   1-1     (b) The Kroger Co. Section 401(a)(17)
Supplemental Plan   1-1     (c) The Kroger Co. Tax Reform Transition Plan #1. 
 1-2     (d) The Kroger Co. Tax Reform Transition Plan #2.   1-2     (e) The
Kroger Co. Tax Reform Transition Plan #3.   1-3   1.02   Participating
Employers   1-3   1.03   Plans for Exclusive Benefit of Employees   1-3   1.04 
Rights of Employees Not Expanded   1-4   1.05  Governing Law and Savings Clause 
 1-4   1.06  Definitions and Plan Interpretation   1-4    ARTICLE II - PLAN
PARTICIPATION AND BENEFITS   2-1   2.01  Excess Benefit Plan   2-1   2.02 
Section 401(a)(17) Supplemental Plan   2-1   2.03  Tax Reform Transition Plan
#1   2-2   2.04  Tax Reform Transition Plan #2   2-3   2.05  Tax Reform
Transition Plan #3   2-4   2.06  Participant Repayment of Duplicate Benefits 
 2-5   2.07  Benefits Under Each Plan Are Separate and Limited.   2-6    ARTICLE
III - PAYMENT OF BENEFITS   3-1   3.01  Timing and Manner of Payment   3-1 
 3.02  Source of Payments.   3-1   3.03  Income Tax Withholding, Payroll Taxes,
and Other Deductions   3-2     3.04  Assignment or Alienation of Benefits   3-2 
  (a) General Rule   3-2    (b) Domestic Relations Orders   3-2    (c)
Protective Action   3-3   3.05  Payments to Legal Incompetents .   3-3   3.06 
Discharge of Obligation; Receipt and Release   3-4   3.07  Correction of
Mistakes   3-4   3.08  Claim Procedures   3-4    (a) Written Claim is Not
Required   3-4    (b) Written Claim May be Filed   3-5    (c) Notice of a Claim
Denial   3-5    (d) Right to a Review of the Denial   3-5    (e) Decision on
Review.   3-6    ARTICLE IV - PLAN AMENDMENT OR TERMINATION     4.01  Plan
Amendment   4-1   4.02  Plan Termination   4-1   4.03  Preservation of Combined
Accrued Benefit   4-1 


--------------------------------------------------------------------------------


 ARTICLE V - PLAN ADMINISTRATION   5-1   5.01     Company Actions     5-1 
 5.02  Powers and Duties of the Plan Administrator   5-1     (a) Identity of the
Plan Administrator   5-1     (b) Actions of the Plan Administrator   5-1     (c)
Committee Officers and Agents   5-2     (d) General Powers and Duties of the
Plan Administrator   5-3     (e) Plan Interpretation and Benefit Eligibility 
 5-3   5.03  Reliance       5-4   5.04  Exoneration and Indemnification of
Certain Individuals   5-4    (a) Exoneration     5-4    (b) Indemnification   
 5-5   5.05  Communications With Participants About a Plan   5-5    (a)
Communications to Participants   5-5    (b) Communications from Participants 
 5-6    (c) Participant Access to Plan Records   5-6   5.06  Payment of Plan
Expenses                          _   5-7   5.07  Plan's Agent for Service of
Legal Process   5-7    ARTICLE VI - ADOPTION OF THE PLANS   6-1   6.01  Company
Review and Approval of the Plan Document   6-1   6.02  Execution of the Plan
Document     6-1    APPENDIX A      GLOSSARY        APPENDIX B     
PARTICIPATING EMPLOYERS   


--------------------------------------------------------------------------------

ARTICLE I

INTRODUCTION

1.01 Supplemental Plans Maintained Under this Document. The general purpose of
the Supplemental Plans set forth in this Plan document is to provide
participating Employees with overall retirement benefits from the Company
generally comparable to the benefits provided to other participants in the
Retirement Benefit Plan who are not affected by the various limitations on
benefits which may be provided under the Retirement Benefit Plan to highly
compensated employees. The separate Supplemental Plans maintained under this
document to accomplish this purpose are as follows:

     (a) The Kroger Co. Excess Benefit Plan. The Kroger Co. amends and restates
The Kroger Co. Excess Benefit Plan as set forth in this document and the
accompanying appendices. The Plan was originally effective as of January 1,
1978. This restatement of the Plan is effective as of January 1, 1989 and
applies only to Participants in the Plan on or after this date. The Excess
Benefit Plan is intended to be an unfunded "excess benefit plan" as defined in
Section 3(36) of ERISA. The Plan provides for retirement benefits that are lost
under the Retirement Benefit Plan because of benefit limitations imposed to
comply with Section 415 of the Code.

     (b) The Kroger Co. Section 4(a)(17) Supplemental Plan. The Kroger Co.
adopts The Kroger Co. Section 401(a) (17) Supplemental Plan as set forth in this
document and the accompanying appendices. The Plan is effective as of January 1,
1989. The Section 401(a)(17) Supplemental Plan is intended to be an unfunded
plan maintained primarily for the purpose of providing deferred compensation for
a select group of management or highly compensated employees. The Plan provides
for retirement benefits that are lost under the Retirement Benefit Plan because
of the compensation limitations imposed to comply with Section 401(a)(17) of the
Code.

1-1

--------------------------------------------------------------------------------

     (c) The Kroger Co. Tax Reform Transition Plan #1. The Kroger Co. adopts The
Kroger Co. Tax Reform Transition Plan #1 as set forth in this document and the
accompanying appendices. The Plan is effective as of January 1, 1989. The Tax
Reform Transition Plan #1 is intended to be an unfunded plan maintained
primarily for the purpose of providing deferred compensation for a select group
of management or highly compensated employees. The Plan provides for retirement
benefits that are lost under the Retirement Benefit Plan because Super Highly
Compensated Employees are not allowed to accrue benefits beyond December 31,
1988 under the Retirement Benefit, Plan's pre-TRA ’86 benefit formula.

     (d) The Kroger Co. Tax Reform Transition Plan #2. The Kroger Co. adopts The
Kroger Co. Tax Reform Transition Plan #2 as set forth in this document and the
accompanying appendices. The Plan is effective as of July 27, 1989. The Tax
Reform Transition Plan #2 is intended to be an unfunded plan maintained
primarily for the purpose of providing deferred compensation for a select group
of management or highly compensated employees. The Plan provides for retirement
benefits that are lost under the Retirement Benefit Plan because Highly
Compensated Employees are not allowed to accrue benefits under an interim TRA
'86 benefit formula available to Employees who are not Highly Compensated
Employees that takes into account revised pre-ERISA service counting rules. 

1-2

--------------------------------------------------------------------------------

     (e) The Kroger Co. Tax Reform Transition Plan #3. The Kroger Co. adopts The
Kroger Co. Tax Reform Transition Plan #3 as set forth in this document and the
accompanying appendices. The Plan is effective as of January 1, 1989. The Tax
Reform Transition Plan #3 is intended to be an unfunded plan maintained
primarily for the purpose of providing deferred compensation for a select group
of management or highly compensated employees. The Plan provides for retirement
benefits that are lost under the Retirement Benefit Plan because Highly
Compensated Employees are denied retroactive benefit payment adjustments under
the Retirement Benefit Plan in connection with TRA '86 amendments.

1.02 Participating Employers. The Supplemental Plans cover eligible Employees of
the Company and of certain Participating Employers. See Appendix B for the
special rules that apply to Participating Employers.

1.03 Plans for Exclusive Benefit of Employees. The Supplemental Plans are for
the exclusive benefit of participating Employees and their spouses and
dependents.

1-3

--------------------------------------------------------------------------------

1.04 Rights of Employees Not Expanded. Neither the Supplemental Plans, nor the
action of the Company in establishing or continuing the Plans, nor any action
taken by the Plan Administrator, nor participation the Plans shall be construed
as giving any person the right to be employed by the Company or, except as
provided in the Plans, the right to any payment or benefit. All Employees shall
be subject to discharge to the same extent as if the Supplemental Plans had
never been adopted, and the Company expressly reserves the right to discharge
any Employee without liability on the part of the Company or the Plan
Administrator.

1.05 Governing Law and Savings Clause. The Supplemental Plans shall be governed
by and construed according to the Code and other applicable federal law. To the
extent not preempted by or inconsistent with federal law, the laws of the State
of Ohio shall apply. If any provision of a Supplemental Plan is held invalid or
unenforceable, the invalidity or unenforceability shall not affect any other
provisions of the Plan, and the Plan shall be construed and enforced as if the
provision had not been included.

1.06 Definitions and Plan Interpretations. The capitalized words and phrases
used throughout this Plan document shall have the meanings set forth in Appendix
A. Unless otherwise plainly required by the context, any gender may be construed
to include all genders, and the singular or plural may be construed to include
the plural or singular, respectively. The article and section headings in this
Plan document have been inserted for the convenience of reference only and are
not to be considered in the interpretation of the Supplemental Plans.

1-4

--------------------------------------------------------------------------------

The appendices to this Plan document are an integral part of the Supplemental
Plans and shall be given equal weight with the provisions in the main body of
the document in the interpretation of the Plans. Unless otherwise expressly
provided or plainly required by the context, all provisions of this Plan
document and the accompanying appendices shall apply to each of the separate
Supplemental Plans maintained under this Plan document.

1-5

--------------------------------------------------------------------------------

ARTICLE II

PLAN PARTICIPATION ANDBENEFITS

2.01 Excess Benefit Plan. Each participant in the Retirement Benefit Plan whose
benefits under the Retirement Benefit Plan are restricted by the limitations on
benefits imposed by Section 415 of the Code shall be a Participant in the Excess
Benefit Plan. As a Participant's Retirement Benefit Plan benefits become payable
under the Retirement Benefit Plan, supplemental benefit payments under the
Excess Benefit Plan shall become payable to the Participant or the Participant's
Beneficiary. For each Retirement Benefit Plan payment made for a period
beginning on or after January 1, 1989, the associated Excess Benefit Plan
supplemental benefit payment shall equal the excess, if any, of what the benefit
payment would have been under the Retirement Benefit Plan if the Participant's
Retirement Benefit Plan benefits had not been restricted by the limitations on
benefits imposed by Section 415 of the Code, over the actual benefit payment due
under the Retirement Benefit Plan.

2.02 Section 401(a)(17) Supplemental Plan. Each participant in the Retirement
Benefit Plan whose combined benefits under the Retirement Benefit Plan and the
Excess Benefit Plan are restricted by the limitation on compensation which may
be taken into account under the Retirement Benefit Plan imposed by Section 401
(a) (17) of the Code shall be a Participant in the Section 401 (a) (17)
Supplemental Plan. As a Participant's Retirement Benefit Plan benefits become
payable under the Retirement Benefit Plan, supplemental benefit payments under
the Section 401(a)(17) Supplemental Plan shall become payable to the Participant
or the Participant's Beneficiary.

2-1

--------------------------------------------------------------------------------

For each Retirement Benefit Plan payment made for a period beginning on or after
January 1, 1989, the associated Section 401(a) (17) Supplemental Plan
supplemental benefit payment shall equal the excess, if any, of what the
combined benefit payment would have been under the Retirement Benefit Plan and
the Excess Benefit Plan if the Participant's combined benefit under these plans
had not been restricted by the limitation on compensation which may be taken
into account under the Retirement Benefit Plan imposed by Section 401(a)(17) of
the Code, over the actual combined benefit payment due under the Retirement
Benefit Plan and the Excess Benefit Plan.

2.03 Tax Reform Transition Plan #1. Each Super Highly Compensated Employee
participant in the Retirement Benefit Plan whose combined benefits under the
Retirement Benefit Plan, the Excess Benefit Plan, and the Section 401(a)(17)
Supplemental Plan are restricted because the participant is denied continued
benefit accruals calculated in accordance with Article 20.02(a) of the
Retirement Benefit Plan shall be a Participant in the Tax Reform Transition Plan
#1. As a Participant's Retirement Benefit Plan benefits become payable under the
Retirement Benefit Plan, supplemental benefit payments under the Tax Reform
Transition Plan #1 shall become payable to the Participant or the Participant's
Beneficiary. For each Retirement Benefit Plan payment made for a period
beginning on or after January 1, 1989, the associated Tax Reform Transition Plan
#1 supplemental benefit payment shall equal the excess, if any, of what the
combined benefit payment would have been under the Retirement Benefit Plan, the
Excess Benefit Plan, and the Section 401(a) (17) Supplemental Plan if the
Participant had been entitled to continued benefit accruals calculated in
accordance with Article 20.02(a) of the Retirement Benefit Plan, over the actual
combined benefit payment due under the Retirement Benefit Plan, the Excess
Benefit Plan, and the Section 401(a) (17) Supplemental Plan.

2-2

--------------------------------------------------------------------------------

2.04 Tax Reform Transition Plan #2. Each Highly Compensated Employee participant
in the Retirement Benefit Plan whose combined benefits' under the Retirement
Benefit Plan, the Excess Benefit Plan, the Section 401(a)(17) Supplemental Plan,
and the Tax Reform Transition Plan #1are restricted because the participant is
denied benefit accruals calculated in accordance with Article 20.04(b) of the
Retirement Benefit Plan shall be a Participant in the Tax Reform Transition Plan
#2. As a Participant's Retirement Benefit Plan benefits become payable under the
Retirement Benefit Plan, supplemental benefit payments under the Tax Reform
Transition Plan #2 shall become payable to the Participant or the Participant’s
Beneficiary. For each Retirement Benefit Plan payment made for a period
beginning on or after July 27, 1989, the associated Tax Reform Transition Plan
#2 supplemental benefit shall equal the excess, if any, of what the combined
benefit payment would have been under the Retirement Benefit Plan, the Excess
Benefit Plan, the Section 401(a)(17) Supplemental Plan, and the Tax Reform
Transition Plan #1 if the Participant had been entitled to benefit accruals
calculated in accordance with Article 20.04(b) of the Retirement Benefit Plan,
over the actual combined benefit payment due under the Retirement Benefit Plan,
the Excess Benefit Plan, the Section 401(a) (17) Supplemental Plan, and the Tax
Reform Transition Plan #1.

2-3

--------------------------------------------------------------------------------

2.05 Tax Reform Transition Plan #3. Each Highly Compensated Employee participant
in the Retirement Benefit Plan whose combined benefit payments during the Tax
Reform Transition Period, if any, under the Retirement Benefit Plan, the Excess
Benefit Plan, the Section 401 (a)(17) Supplemental Plan, the Tax Reform
Transition Plan #1, and the Tax Reform Transition Plan #2 are restricted because
the participant is denied retroactive benefit payment adjustments under either
or both of Articles 20.03 and 20.04(a) of the Retirement Benefit Plan shall be a
Participant in the Tax Reform Transition Plan #3. A one-time retroactive
supplemental benefit payment under the Tax Reform Transition Plan #3 shall be
paid to the Participant or the Participant's Beneficiary after the Tax Reform
Transition Period. The Participant's Tax Reform Transition Plan #3 supplemental
benefit payment shall equal the excess, if any, of what the combined benefit
payments for the Tax Reform Transition Period would have been under the
Retirement Benefit Plan, the Excess Benefit Plan, and the Section 401 (a) (17)
Supplemental Plan if the Retirement Benefit Plan's TRA '06 benefit formula had
been adopted at the beginning of the Tax Reform Transition Period and payments
had been made under the TIRA '86 benefit formula for the entire Tax Reform
Transition Period, over the actual combined amount of benefit payments for the
Tax Reform Transition Period due under the Retirement Benefit Plan, the Excess
Benefit Plan, the Section 401(a) (17) Supplemental Plan, the Tax Reform
Transition Plan #1, and the Tax Reform Transition Plan #2. If multiple
individuals received payment of the Participant's Retirement Benefit Plan
benefits during the Tax Reform Transition Period, the Section 401(a)(17)
Supplemental Plan benefit shall be shared among them in proportion to the
Participant's Retirement Benefit Plan benefits paid to them for the Tax Reform
Transition Period.

2-4

--------------------------------------------------------------------------------

2.06 Participant Repayment of Duplicate Benefits. In accomplishing the purpose
of the Supplemental Plans, the Company does not intend to pay any duplicate
retirement benefits. If duplicate retirement benefits are paid to a Participant
or the Participant's Beneficiary on account of a retroactive adjustment to
benefit payments made from the Retirement Benefit Plan after payments have been
made from the Supplemental Plans or for any other reason, the recipients of the
duplicate benefits shall be obligated to repay to the Company the duplicate
benefits paid under the Supplemental Plans upon receipt of notice from the Plan
Administrator of the amount and cause of the duplicate benefits. The Plan
Administrator's good faith determination of the amount of any duplicate benefits
shall be binding upon all recipients of benefit payments under the Supplemental
Plans.

2-5

--------------------------------------------------------------------------------

2.07 Benefits Under Each Plan Are Separate and Limited. Each Supplemental Plan
is separate from the Retirement Benefit Plan and from the other Supplemental
Plans maintained under this Plan document. Each Supplemental Plan provides
solely the benefit amounts described for the Plan in this Article II. If
benefits due under the Retirement Benefit Plan cannot be paid for any reason,
including without limitation termination or insolvency of the Retirement Benefit
Plan, the unpaid Retirement Benefit Plan benefits shall not be made up through
additional payments from the Supplemental Plans. Similarly, if benefits due
under one Supplemental Plan cannot be paid for any reason, the unpaid benefits
under that Plan shall not be made up through additional payments from the other
Supplemental Plans.

2-6

--------------------------------------------------------------------------------

ARTICLE III

PAYMENT OF BENEFITS

3.01 Timing and Manner of Payment. Benefits under a Supplemental Plan shall be
paid at such times and in such manner as the Plan Administrator shall determine.
The Plan Administrator may combine benefits from one or more of the Supplemental
Plans for payment purposes. Generally, benefits under the Supplemental Plans
will be paid on or about the same time the associated Retirement Benefit Plan
benefits they are supplementing are paid under the Retirement Benefit Plan. Any
benefits payable under the Tax Reform Transition Plan #3 will be paid after the
end of the Tax Reform Transition Period. Benefits payable under the Tax Reform
Transition Plan #2 will be paid retroactively to July 27, 1989. Benefits payable
under the other Supplemental Retirement Plans will be paid retroactively to
January 1, 1989. No adjustment in the amount of any benefit payment under a
Supplemental Plan shall be made and no interest shall be due on account of the
payment being made later than the payment of the associated Retirement Benefit
Plan benefit.

3.02 Source of Payments. The Supplemental Plans shall be unfunded and all
benefit payments under the Plans shall be made from the general assets of the
Company, including at the sole option of the Company, from any assets held in
any grantor trust established by the Company the assets of which are subject to
the claims of the Company’s general, unsecured creditors in the event of the
Company's Insolvency. No assets shall be irrevocably set aside to pay benefits
under the Supplemental Plans in any manner making the assets unreachable by the
Company's general, unsecured creditors in the event of the Company's Insolvency.
Participants or any other recipients of benefits under the Supplemental Plans
shall have no right to any specific assets of the Company by virtue of the
existence or terms of the-Plans and shall be general, unsecured creditors of the
Company at all times with respect to any claim for benefits under the Plans.

3-1

--------------------------------------------------------------------------------

3.03 Income Tax Withholding, Payroll Taxes, and Other Deductions. Payments under
a Supplemental Plan shall be adjusted to appropriately reflect any applicable
income tax withholding requirements, payroll taxes, or other deductions
authorized by the Plan Administrator. A Participant shall be entitled to a
reconciliation of the gross payments due under the Supplemental Plans with the
net payments actually made.

3.04 Assignment or Alienation of Benefits.

     (a) General Rule. Except as expressly provided in this Plan document, no
benefits under a Supplemental Plan shall be assigned or alienated.

     (b) Domestic Relations Orders. If a qualified domestic relations order
applies to benefits payable under the Retirement Benefit Plan, but no related
domestic relations order applies to benefits payable under a Supplemental Plan,
benefits under the Supplemental Plan shall be determined and paid as though no
qualified domestic relations order applied to benefits payable under the
Retirement Benefit Plan. If a domestic relations order is received by the Plan
Administrator that applies to benefits payable under a Supplemental Plan, the
benefits payable under the Plan shall be paid to the alternate, payee or payees
identified in the order. The timing and amount of benefits payable under the
Supplemental Plan shall remain coordinated with benefit payments under the
Retirement Benefit Plan and shall not be changed or disassociated from
Retirement Benefit Plan benefits because of any domestic relations order.

3-2

--------------------------------------------------------------------------------

     (c) Protective Action. In the event a Participant's benefits under a
Supplemental Plan are garnished or attached by an order of any court other than
by a domestic relations order, the Plan Administrator may bring an action for a
declaratory judgment in a court of competent jurisdiction to have the order
declared unenforceable against the Plan because of the general prohibition on
the assignment or alienation of Plan benefits contained in this Section 3.04.
During the pendency of the action, any benefits that become payable may be paid
to the court for distribution by the court to the recipient that the court
determines to be proper.

3.05 Payments to Legal Incompetents. Upon proof satisfactory to the Plan
Administrator that any person entitled to receive a payment under a Supplemental
Plan is legally incompetent to receive the payment, the Plan Administrator may
direct the payment to be made to the guardian or conservator of the estate of
the person.

3-3

--------------------------------------------------------------------------------

3.06 Discharge of Obligation; Receipt and Release. All payments under a
Supplemental Plan made by the Company shall constitute a complete discharge of
all obligations under the Plan of the Plan, the Company, and the Plan
Administrator to the extent of the payments made. The Plan Administrator may
require the payee, as a condition precedent to any payment, to execute a receipt
and release in a form satisfactory to the Plan Administrator. The Plan
Administrator may also require the recipient of any benefit payment under a
Supplemental Plan, as a condition precedent to the payment, to execute an
acknowledgment or agreement in a form satisfactory to the Plan Administrator
concerning repayment of duplicate retirement benefits.

3.07 Correction of Mistakes. Any mistake in the amount of a Participant's
benefits under the Supplemental Plans may be corrected by the Plan Administrator
when the mistake is discovered. The mistake may be corrected in any reasonable
manner authorized by the Plan Administrator (e.g., payments between the
Participant and the Company or deduction of excess amounts paid to the
Participant from future payments due to the Participant). In appropriate
circumstances (e.g., where a mistake is not timely discovered), the Plan
Administrator may waive the making of any correction.

3.08 Claim Procedures.

     (a) Written Claim is Not Required. A Participant need not file written
claim for payment of benefits from the Supplemental Plans. commencement of a
Participant's benefits under the Retirement Benefit Plan shall be sufficient
basis for the Plan Administrator to commence a Participant's benefits under the
Supplemental Plans.

3-4

--------------------------------------------------------------------------------

     (b) Written Claim May be Filed. If a Participant or Beneficiary does not
receive payment of benefits under a Supplemental Plan which the Participant or
Beneficiary believes are due under the Plan, the Participant or Beneficiary may
file a written claim for benefits with the Plan Administrator. The written claim
shall be in a form satisfactory to and with such supporting documents and
information as may be required by the Plan Administrator.

     (c) Notice of a Claim Denial. If a claim for benefits under a Supplemental
Plan is denied in whole or in part by the Plan Administrator, the claimant shall
be notified in writing within a reasonable period of time following the denial.
The notice shall set forth:

          (1) the reasons for the denial of the claim;

          (2) a reference to the provisions of the Plan on which the denial is
based;

          (3) any additional material or information necessary to perfect the
claim and an explanation why they are necessary; and

          (4) a reference to the procedures for review of the denial of the
claim set forth in Section 3.08(d).

     (d) Right to a Review of the Denial. Every person whose claim for benefits
under a Supplemental Plan is denied in whole or in part by the Plan
Administrator shall have the right to request a review of the denial. A claim
which has not been approved or denied by the Plan Administrator within 90 days
of the date it was filed shall be de +ed to be denied and the claimant shall
have the right to request a review of the denial. Review shall be granted if it
is requested in writing by the claimant no later than 60 days after the claimant
receives written notice of the denial. The review shall be conducted by the Plan
Administrator.

3-5

--------------------------------------------------------------------------------

     (e) Decision on Review. With respect to any claim review hearing of the
Plan Administrator, the claimant, in person or by duly authorized
representative, shall have reasonable notice, shall have an opportunity to be
present and be heard, may submit and review pertinent documents, and may submit
a written statement. The Plan Administrator shall render its decision as soon as
practicable. Ordinarily decisions shall be rendered within 60 days following
receipt of the request for review. If the need to hold a hearing or special
circumstances require additional processing time, the decision shall be rendered
as soon as possible, but not later than 120 days following receipt of the
request for review. The Plan Administrator's decision shall be in writing, shall
set forth the reasons for the decision and the provisions of the Plan on which
it is based, and shall be communicated to the claimant.

3-6

--------------------------------------------------------------------------------

The Plan Administrator's decision shall be final and binding on the claimant,
and the claimant's heirs, assigns, administrator, executor, and any other person
claiming through the claimant.

3-7

--------------------------------------------------------------------------------

ARTICLE IV

PLAN AMENDMENT OR TERMINATION

4.01 Plan Amendment. The Company reserves the right at any time and from time to
time to amend any or all of the Supplemental Plans. The Company may amend a
Supplemental Plan in whole or in part, for any reason, and without the consent
of any Employee, Participant, or other person- The Plan Administrator shall have
the power to amend each Supplemental Plan to the same extent as the Company,
except that the Plan Administrator shall not have the power to amend this
Section 4.01.

4.02 Plan Termination. The Company reserves the right at any time to terminate
or partially terminate a Supplemental Plan. The Company may terminate a
Supplemental Plan in whole or in part, for any reason, and without the consent
of any Employee, Participant, or other person. The Plan Administrator shall have
the power to terminate a Supplemental Plan to the same extent as the Company.

4.03 Preservation of Combined Accrued Benefit. No amendment or termination of
any of the Supplemental Plans shall deprive a Participant of any portion of the
Participant's combined accrued benefit under the Retirement Benefit Plan and the
Supplemental Plans as of the date of the amendment or termination of the
Supplemental Plan.

4-1

--------------------------------------------------------------------------------

Combined benefits payable under the Retirement Benefit Plan and the Supplemental
Plans shall not decrease after the amendment or termination of a Supplemental
Plan on account of the amendment or termination, however, the portion of the
protected combined accrued benefit payable under a particular Supplemental Plan
may decrease over time due to increases in benefit accruals under the Retirement
Benefit Plan or increases in benefits provided by the other Supplemental Plans.

4-2

--------------------------------------------------------------------------------

ARTICLE V

PLAN ADMINISTRATION

5.01 Company Actions. Whenever the Company is required or permitted to take any
action under the terms of a Supplemental Plan, it may be taken by any duly
authorized officer of the Company.

5.02 Powers and Duties of the Plan Administrator

     (a) Identity of the Plan Administrator. The Retirement Management Committee
of the Company shall be the Plan Administrator of each Supplemental Plan.
Members of the Retirement Management Committee may be Employees or Participants
and shall be appointed from time to time by and serve at the pleasure of the
Chief Executive Officer of the Company. Members of the Retirement Management
Committee shall serve without compensation. If a Retirement Management Committee
is not appointed, or if no members are in office, the Company shall have all the
powers and duties of the Plan Administrator unless the Company designates
another person to have these powers and duties.

     (b) Actions of the Plan Administrator.

          (1) The Plan Administrator shall establish its own procedures, adopt
any regulations it. deems desirable for the conduct of its affairs, set the time
and place for its meetings, and provide for the keeping of minutes of all
meetings and actions taken. Copies of the minutes shall be available to the
Company. The Plan Administrator shall report to the Company from time to time in
its discretion or as directed by the Company.

5-1

--------------------------------------------------------------------------------

          (2) A majority of the members of the Retirement Management Committee
shall constitute a quorum for the transaction of business by the Plan
Administrator and any action of the Plan Administrator may be taken at a
meeting, or without a meeting by written consent or by polling of members, upon
the affirmative vote of a majority of the members of the Retirement Management
Committee. However, no member of the Retirement Management Committee shall be
entitled to vote on or decide any matter relating solely to the member or any of
the member's rights or benefits under a Supplemental Plan.

     (c) Committee Officers and Agents. The Plan Administrator may appoint
officers, including a secretary who need not be a member of the Retirement
Management Committee. The Plan Administrator may appoint sub-committees, may
authorize one or more members or any agent to execute or deliver any instrument
on its behalf, and may employ agents, counsel (which may be counsel for the
Company), and other professional advisers for purposes of a Supplemental Plan.
The Plan Administrator may delegate to any agent, sub-committee, or member any
of its rights or duties with respect to the administration of a Supplemental
Plan, and the authority to perform any act for the Plan Administrator, including
without limitation those matters involving the exercise of discretion, provided
that the delegation shall be subject to revocation at any time by the Plan
Administrator. Any delegation shall be reviewed at least annually by the Plan
Administrator.

5-2

--------------------------------------------------------------------------------

     (d) General Powers and Duties of the Plan Administrator. The Plan
Administrator shall be responsible for each Supplemental Plan's operation and
administration, including but not limited to complying with reporting and
disclosure requirements and maintaining Plan records. Except as to the power and
authority expressly reserved to the Company, the Plan Administrator shall
possess and may exercise all power and authority with respect to the control,
management, operation, and administration of a Supplemental Plan. The Plan
Administrator may amend or terminate a Supplemental Plan as provided in Article
IV. The Plan Administrator may adopt rules for the administration of a
Supplemental Plan, provided the rules do not conflict with applicable law or the
express provisions of the Plan. The Plan Administrator may take any other or
additional actions that are permitted under ERISA, the Code, or Treasury or
Department of Labor regulations or rulings, that the Plan Administrator
determines to be necessary or appropriate to accomplish the purposes of a
Supplemental Plan. The Plan Administrator shall keep adequate records of its
administration of each Supplemental Plan.

     (e) Plan Interpretation and Benefit Eligibility. The Plan Administrator
shall have the authority to construe the terms of each Supplemental Plan,
including the authority to remedy any omissions, ambiguities, or inconsistencies
in the provisions of a Plan, and to resolve all questions arising under a Plan
or in the administration of a Plan. The Plan Administrator shall have the
authority to determine eligibility to participate in each Supplemental Plan and
eligibility for benefits, including the proper amount of benefits, under each
Plan. The Plan Administrator's decision or action concerning any of the above
shall be conclusive and binding upon all Participants and their beneficiaries,
heirs, assigns, administrators, executors, and any other person claiming through
them.

5-3

--------------------------------------------------------------------------------

5.03 Reliance. The Company and the Plan Administrator shall be entitled to rely
upon all tables, valuations, certificates, opinions, reports, and other
materials which are furnished by an accountant, actuary, auditor, counsel,
insurance company, or other expert who is engaged by the Company or the Plan
Administrator unless they know that the materials are false or in error.

5.04 Exoneration and Indemnification of Certain Individuals.

     (a) Exoneration. In the absence of fraud or bad faith, no individual who is
a member or officer of the Retirement Management Committee serving as Plan
Administrator or officer or employee of the Company, to whom any power or duty
relating to the administration or interpretation of a Supplemental Plan may be
delegated or allocated, shall be personally liable to the Company, to a
Participating Employer, or to any Participants or their beneficiaries, heirs,
administrators, executors, and assigns, or to anyone else, by reason of the
exercise or non-exercise of any power vested in the individual under the Plan or
applicable law, or by reason of any action taken or omitted, or mistake of
judgment made, by the individual in good faith or, without limiting the
generality of the foregoing, by reason of any contract or other instrument
executed by the individual or on the individual's behalf in the individual's
official capacity under the Plan or by reason of any act or omission on the part
of any other person in connection with the Plan.

5-4

--------------------------------------------------------------------------------

     (b) Indemnification. To the maximum extent permitted by law, the Company
shall indemnify and hold harmless, directly from the Company's assets (including
the proceeds of any insurance policy the premiums of which are paid from the
Company's, a Participating Employer's, or a Related Employer's assets) each
individual who is a member or officer of the Retirement Management Committee
serving as Plan Administrator, or officer or employee of the Company to whom any
power or duty relating to the administration or interpretation of a Supplemental
Plan may be delegated or allocated, against any cost or expense (including
reasonable counsel fees) or liability (including any sum paid in settlement of a
claim with the approval of the Company) arising out of any act or omission of
the individual or of any other person in connection with the Plan unless arising
out of the individual's own fraud or bad faith.

5.05 Communications With Participants About a Plan.

     (a) Communications to Participants. All notices, statements, reports, and
other communications concerning a Supplemental Plan from the Company or the Plan
Administrator to any Employee, Participant, or other person required or
permitted under the Plan shall be deemed to have been duly given to the person:

5-5

--------------------------------------------------------------------------------

          (1) when posted, if posting is used to notify a class of similarly
situated persons;

          (2) when delivered to the person; or

          (3) when mailed by first-class mail or its equivalent, postage prepaid
and addressed to the person at the address of the person most recently appearing
on the records of the Plan Administrator.

     (b) Communications from Participants. All elections, designations,
requests, notices, instructions, and other communications from a Participant or
other person to the Company or the Plan Administrator required or permitted
under a Supplemental Plan shall be in a form prescribed by or acceptable to the
Company or the Plan Administrator, shall be mailed by first-class mail (or its
equivalent) or delivered in person to the Company or the Plan Administrator, and
shall be deemed to have been given and delivered only upon actual receipt by the
Company or the Plan Administrator.

     (c) Participant Access to Plan Records, A Participant shall have access to
a Supplemental Plan's documents and the portion of a Supplemental Plan's records
directly relating to the Participant's Plan benefits but shall have no right to
inspect Plan records generally or as they relate to the Plan benefits of other
Participants.

5-6

--------------------------------------------------------------------------------

5.06 Payment of Plan Expenses. The Company shall pay all expenses of
establishing and administering the Supplemental Plans.

5.07 Plan’s Agent for Service of Legal Process. The Secretary of the Company or
any other person designated by the Company and communicated to the participants
shall be a Supplemental Plan's agent for service of legal process.

5-7

--------------------------------------------------------------------------------

ARTICLE VI

ADOPTION OF THE PLANS

6.01 Company Review and Approval of the Plan Document. This plan document,
including the accompanying Appendices labeled A and B, has been reviewed and
approved by the Company.

6.02 Execution of the Plan Document. In witness of the foregoing, this plan
document has been executed on behalf of the Company by the undersigned duly
authorized officer of the Company.

      THE KROGER CO.      Attest         /s/Norma Skoog    By    /s/Lorrence T.
Kellar      Norma Skoog, Secretary        Lorrence T. Kellar  Date    August 6,
1990  Its    Group Vice President 


--------------------------------------------------------------------------------

THE KROGER CO.
SUPPLEMENTAL RETIREMENT PLANS
FOR CERTAIN RETIREMENT BENEFIT PLAN PARTICPANTS

APPENDIX A

GLOSSARY

     “Beneficiary” shall mean the person or persons, if any and including
without limitation the Participant’s surviving spouse or estate, receiving
payment of the Participant’s Retirement Benefit Plan benefits after the death Of
the Participant in accordance with the terms of the Retirement Benefit Plan.

     “Code” shall mean the internal Revenue Code of 1986, as amended, or any
successor or substitute provisions of law in force.

     “Company” shall mean The Kroger Co. or any successor which assumes a
Supplemental Plan. To the extent provided in Section B.02 of Appendix B, Company
may also refer to a Participating Employer with regard to the Participating
Employer’s participation in a Supplemental Plan.

     “Employee” shall mean any person who the Company determines is in the
employ of the Company as a common-law employee. An independent contractor shall
not be considered an Employee on account of rendering services to the Company in
the capacity of an independent contractor. The term Employee does not include
Leased Employees.

     “ERISA" shall mean the Employee Retirement Income Security Act of 1974 as
amended, or any successor or substitute provisions of law in force.

     "Excess Benefit Plan" shall mean The Kroger Co. Excess Benefit Plan as in
force from time to time. The Plan as amended and restated as of January 1, 1989
is set forth in this Plan document, including the accompanying appendices.

     "Highly Compensated Employee" shall mean a highly compensated employee
within the meaning of Section 414(q) of the Code.

     “Insolvency" shall mean an excess of liabilities over assets as determined
in accordance with generally accepted accounting principles.

A-1

--------------------------------------------------------------------------------

     “Leased Employee” shall mean any person treated as a leased employee of the
Company under Section 414(n) of the Code and the regulations under that Section.

     “Participant” shall mean a participant in the Retirement Benefit Plan who
participates in a Supplemental Plan in accordance with Article II. Participation
in the Retirement Plan does not make an individual a Participant in a
Supplemental Plan unless the individual meets the Plan’s participation
requirements set forth in Article II. An individual may be a Participant in one
or more of the Supplemental Plans. An individual’s participation in on
Supplemental Plan does not make the individual a Participant in any other
Supplemental Plan

     “Participating Employer” shall mean any Related Employer or other affiliate
of the Company participating in a Supplemental Plan as provided in Section B.01
of Appendix B. Participating Employer may refer to all Participating Employers
collectively or to each one individually as the context may require.
Participating Employers are subject to the special rules descried in Section
B.02 of Appendix B. See these rules for the extent to which the term “Company”
in the Plan document refers to Participating Employers.

     “Plan” or “Plans” shall have the meaning set forth in the definition of
Supplemental Plan or Supplemental Plans below.

     “Plan Administrator” shall mean the Retirement Management Committee
appointed by the Chief Executive Officer of the Company pursuant to Section 5.02
to administer the Supplemental Plans and to perform the duties described in
Section 5.02, or if no Committee is appointed or there are no members in office,
the Company or another person designated by the Company.

     “Plan Year” shall mean the Company’s 52-53 week fiscal year.

     “Related Employer” shall mean a corporation or other business organization
during the period it is—

     (a) a member with the Company of a controlled group of corporations under
Section 414(b) of the Code;

     (b) a member with the Company of a group of trades or business under common
control under Section 414(c) of the Code;

     (c) a member with the Company of an affiliated service group under Section
414(m) of the Code;

A-2

--------------------------------------------------------------------------------

     (d) a leasing organization with respect to the Company under section 414(n)
of the Code, but only if and to the extent required in regulations under Section
414(n)® or

     (e) required to be aggregated with the Company under Section 414(o) of the
Code.

     “Retirement Benefit Plan” shall mean the Kroger Retirement Benefit Plan as
in force from time to time. References to Articles 20.02 and 20.03 of the
Retirement Benefit Plan refer respectively to the Article 20.02 added b the
First Amendment to the Retirement Benefit Plan (As In Effect December 31, 1998)
and to the Article 20.03 added by the Second Amendment to the Retirement Benefit
Plan (As In Effect December 31, 1988).

     “Retirement Management Committee” shall mean the committee of this name
appointed by the Chief Executive Officer of the Company.

     “Section 401(a)(17) Supplemental Plan” shall mean The Kroger Co. Section
401(a)(17) Supplemental Plan as in force from time to time. The Plan is set
forth in this Plan document, including the accompanying appendices.

     “Super Highly Compensated Employee” shall mean a highly compensated
employee within the meaning of Section 414(q)(1) (A) or (B) of the Code. A
Retirement Benefit Plan participant who is a Super Highly Compensated Employee
for a plan year to which Article 20.02 of The Retirement Benefit Plan applies
shall be treated a s a Super Highly Compensated Employee for subsequent plan
years to which Article 20.02 applies.

     “Supplemental Plan” or “Supplemental Plans” shall mean the supplemental
retirement plans maintained under this Plan document as listed in Section 1.01.
Supplemental Plan or Plans may refer to all of these supplemental retirement
plans collectively, to a particular subgroup of the plans, or to an individual
plan as the context may require. Each supplemental retirement plan maintained
under this Plan document is a separate and independent plan.

     “Tax Reform Transition Period” shall mean the period from January 1, 1989
to the date benefit payments to Highly Compensated Employees under the
Retirement Benefit Plan generally begin to include TRA ’86 amendment amounts.

A-3

--------------------------------------------------------------------------------

     “Tax Reform Transition Plan #1” shall mean The Kroger Co. Tax Reform
Transition Plan #1 as in force from time to time. The Plan is set forth in this
Plan document, including the accompanying appendices.

     “Tax Reform Transition Plan #2” shall mean The Kroger Co. Tax Reform
Transition Plan #2 as in force from time to time. The Plan is set forth in this
Plan document, including the accompanying appendices.

     “Tax Reform Transition Plan #3” shall mean The Kroger Co. Tax Reform
Transition Plan #3 as in force from time to time. The Plan is set forth in this
Plan document, including the accompanying appendices.

     “TRA ‘86” shall mean those qualification requirements described in Income
Tax Regulations section 1.401(b)-1(b)(2)(ii).

A-4

--------------------------------------------------------------------------------

THE KROGER CO.
SUPPLEMENTAL RETIREMENT PLANS
FOR CERTAIN RETIREMENT BENEFIT PLAN PARTICIPANTS

APPENDIX B

PARTICIPATING EMPLOYERS

            Page  B.0l Adoption of the Plan by Participating Employers    B-1   
 (a)       Procedure        B-1         (b)    Variation in Plan Provisions   
B-2    B.02  Rules for Participating Employers    B-2     (a)  Meaning of
“Company”      B-2       (b)  Employee Eligibility and Participation      B-2   
 (c)  Plan Benefits        B-3       (d)  Plan Expenses        B-3     (e)  Plan
Amendment or Termination    B-4     (f)  Plan Administration      B-5     (g) 
Exoneration and Indemnification of the Company    B-6       (1)  Exoneration   
  B-6     (2)  Indemnification      B-6    B.03  Termination of Participation   
  B-8    (a)  By the Company        B-8    (b)  By a Participating Employer.   
B-8    (c)  Effect of Termination of Participation    B-8      *  *  *


B.01 Adoption of the Plans by Participating Employers.

     (a) Procedure. With the consent of the Company or the Plan Administrator, a
Related Employer or other affiliate of the Company may become a Participating
Employer under a Supplemental Plan by appropriate action of the affiliate's
board of directors, other governing body, or duly authorized officer. The Plan
Administrator shall keep a list of all Participating Employers. A Participating
Employer's participation in a Supplemental Plan may be documented by a
participation agreement prescribed by or acceptable to the Company or the Plan
Administrator.

B-l

--------------------------------------------------------------------------------

     (b) Variation in Plan Provisions. With the consent of the Company or the
Plan Administrator, a Participating Employer may vary certain of the provisions
of a Supplemental Plan (e.g., eligibility) as they relate to Employees of the
Participating Employer. Any variance shall be reflected in a participation
agreement with the Participating Employer.

B.02 Rules for Participating Employers.

     (a) Meaning of "Company". When used in this Appendix B, "Company" shall
refer solely to The Kroger Co. or any successor which assumes a Supplemental
Plan. When used in the remainder of the Plan document, "Company" shall also
refer solely to The Kroger Co. or any successor which assumes a Supplemental
Plan if plainly required by the context, or if so provided in this Section B.02
(e.g., in the provisions of subsection (e) concerning Plan amendment or
termination and subsection (f) concerning Plan administration). Otherwise, when
used in the remainder of the Plan document, "Company" may also refer to a
Participating Employer, mutatis mutandis, as regards the Participating
Employer’s participation in a Supplemental Plan.

     (b) Employee Eligibility and Participation. Eligibility and participation
for Employees of a Participating Employer shall be determined in accordance with
the provisions of Article II and any rules of the Plan Administrator concerning
determinations of eligibility and participation. Generally, service with the
Company and all Participating Employers shall be considered for eligibility
purposes as though the Company and Participating Employers were a single
employer.

B-2

--------------------------------------------------------------------------------

     (c) Plan Benefits. Benefits for Participants of a Participating Employer
shall be determined and provided in accordance with Articles II and III, as
modified by any participation agreement of the Participating Employer, and in
accordance with any rules of the Plan Administrator concerning the determination
and provision of benefits. Supplemental Plan benefits for the Participants of a
Participating Employer shall be unfunded benefits payable solely from the
general assets of the Participating Employer. If the Company or another person
advances funds to pay benefits for the Participants of a Participating Employer,
the Participating Employer shall reimburse the amount of the advance to the
Company or other person immediately upon request.

     (d) Plan Expenses. Upon the request of the Company or the Plan
Administrator, each Participating Employer shall pay its share of the cost of
any necessary or appropriate expenses incurred by the Company, the Plan
Administrator" or their agents in the administration of a Supplemental Plan. A
Participating Employer's share of any cost for a Plan Year shall be determined
on the basis of the Participating Employer's proportionate share of the total
Participants in the Plan for the Plan Year unless the Company or the Plan
Administrator, from time to time or with respect to particular expenses,
determines that another reasonable basis of allocation shall apply. The Company
or the Plan Administrator may charge identifiable costs incurred solely for the
Participants of a Participating Employer to that Participating Employer.

B-3

--------------------------------------------------------------------------------

     (e) Plan Amendment or Termination.

          (1) The Company or the Plan Administrator may amend or terminate a
Supplemental Plan as provided in Article IV with respect to the Company's
Participants and the Participants of Participating Employers, provided that any
Participating Employer may terminate participation in a Supplemental Plan under
Section B.03 within 30 days after notification of an amendment or termination
affecting its Participants without the amendment or termination becoming
effective as to its Participants. If timely termination of participation is not
made by a Participating Employer, the amendment or termination shall apply to
the Participants of the Participating Employer. A Participating Employer may
waive its 30 day notification period.

          (2) With the consent of the Company, a Participating Employer may
amend or terminate a Supplemental Plan as provided in Article IV with respect to
its Participants. amendment shall be reflected in an amended participation
agreement. An amendment or termination by a Participating Employer shall not
apply to or affect the Participants of the Company or other Participating
Employers unless, with the consent of the Company, the amendment or termination
is also adopted by them. If a Participating Employer purports to amend or
terminate a Supplemental Plan without the consent of the Company, the amendment
or termination shall not be effective and the Company may terminate the
Participating Employer's participation in the Plan pursuant to Section B.03, or
may take whatever alternative action the Company decides is appropriate under
the circumstances.

B-4

--------------------------------------------------------------------------------

     (f) Plan Administration.

          (1) The Company, or persons to whom it has delegated its authority,
shall appoint the Retirement Management Committee serving as Plan Administrator.

          (2) Participation in a Supplemental Plan by a Participating Employer
shall constitute an appointment of the Company and the Plan Administrator as the
Participating Employer's exclusive agents to exercise on the Participating
Employer's behalf all of the power and authority conferred by the Plan or by
other applicable law upon the Company and the Plan Administrator. This
appointment shall continue until participation in the Plan is terminated as to
the Participating Employer in accordance with Section B.03.

          (3) The Company and the Plan Administrator shall have the authority to
make any necessary or appropriate rules concerning the participation of
Participating Employers in a Supplemental Plan, and these rules shall be binding
upon all persons, including without limitation Participating Employers,
Employees, and Participants. The Company and the Plan Administrator may delegate
some or all of their powers and duties as they relate to the Participants of a
Participating Employer to the Participating Employer, or to an agent appointed
by the Participating Employer. Any delegation may be revoked by the Company or
the Plan Administrator at any time with or without cause. Unless a delegation is
in force, a Participating Employer shall have only the power and duties
expressly set forth in the Plan for the Participating Employer and shall have
none of the powers and duties expressly set forth in the Plan for the Company or
for the Plan Administrator.

B-5

--------------------------------------------------------------------------------

     (g) Exoneration and Indemnification of the Company,

          (1) Exoneration. In the absence of fraud or bad faith, the Company and
its directors, officers, employees, and agents shall not be liable to a
Participating Employer, or to any Participants or their beneficiaries, heirs,
administrators, executors, and assigns, or to anyone else, by reason of the
exercise or non-exercise of any power vested in the Company or the Plan
Administrator under a Supplemental Plan or applicable law, or by reason of any
action taken or omitted, or mistake of judgment made, by them in good faith, or,
without limiting the generality of the foregoing, by reason of any contract or
other instrument executed by them, on their behalf, or by their agent.

          (2) Indemnification. Participation in a Supplemental Plan by a
Participating Employer shall constitute an irrevocable agreement by the
Participating Employer to indemnify and hold harmless the company as provided in
this Section B.02(g)(2). This indemnification agreement shall survive any
termination of participation in the Plan by the Participating Employer, whether
the termination is caused by action of the Company or by action of the
Participating Employer.

B-6

--------------------------------------------------------------------------------

               (A) To the maximum extent permitted by law, the Participating
Employer shall indemnify and hold harmless the Company and its directors,
officers, employees, and agents against any cost or expense (including counsel
fees) or liability (including any sum paid in settlement of a claim in the
discretion of the company) arising in connection with the participation of the
Participating Employer in a Supplemental Plan, including without limitation any
cost or expense or liability arising out of any act or omission on the part of
the Company or its directors, officers, employees, or agents in connection with
the participation of the Participating Employer in the Plan unless arising out
of their own fraud or bad faith.

               (B) To the maximum extent permitted by law, and without limiting
the generality of subsection(g) (2) (A) above, the Participating Employer shall
indemnify and hold harmless the Company against the cost and expense of any
indemnification payments made by the Company under Section 5.04 to individuals
having powers or duties with respect to a Supplemental Plan that are not paid or
reimbursed by proceeds from an insurance policy and that arise out of any act or
omission of the individuals in connection with the participation of the
Participating Employer in the Plan.

B-7

--------------------------------------------------------------------------------

B.03 Termination of Participation.

     (a) By the Company. With or without cause, the Company or the Plan
Administrator may terminate the participation in a Supplemental Plan of any
Participating Employer by written notice to the Participating Employer.

     (b) By Participating Employer. Any Participating Employer may voluntarily
terminate its participation in a Supplemental Plan by written notice to the
Company or the Plan Administrator.

     (c) Effect of Termination of Participation. A termination of a
Participating Employer's participation in a Supplemental Plan shall not affect
the continuing participation in the Plan of the Company and other Participating
Employers. Following termination of a Participating Employer's participation in
a Plan, the Participants of the terminating Participating Employer shall be
treated as though the Plan were terminated with respect to them. A terminating
Participating Employer may adopt its own separate supplemental retirement plan
to replace the Plan and to continue supplemental retirement plan benefits for
its employees.

B-8

--------------------------------------------------------------------------------